20-3037
     Ranabhat v. Garland
                                                                             BIA
                                                                       Douchy, IJ
                                                                     A208 685 937
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 21st day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            ROSEMARY S. POOLER,
 9            JOSEPH F. BIANCO,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   GHANSHYAM RANABHAT,
15            Petitioner,
16
17                     v.                                  20-3037
18                                                         NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Dilli Raj Bhatta, Esq., New York,
25                                     NY.
26
27   FOR RESPONDENT:                   Brian Boynton, Acting Assistant
28                                     Attorney General; Carl McIntyre,
 1                                Assistant Director; Gregory A.
 2                                Pennington, Jr., Trial Attorney,
 3                                Office of Immigration Litigation,
 4                                United States Department of
 5                                Justice, Washington, DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Ghanshyam Ranabhat, a native and citizen of

11   Nepal, seeks review of an August 10, 2020, decision of the

12   BIA affirming a May 8, 2018, decision of an Immigration Judge

13   (“IJ”) denying his application for asylum, withholding of

14   removal, and relief under the Convention Against Torture

15   (“CAT”).     In re Ghanshyam Ranabhat, No. A 208 685 937 (B.I.A.

16   Aug. 10, 2020), aff’g No. A 208 685 937 (Immig. Ct. N.Y. City

17   May 8, 2018).     We assume the parties’ familiarity with the

18   underlying facts and procedural history.

19       We have reviewed the IJ’s decision as supplemented and

20   modified by the BIA.      See Xue Hong Yang v. U.S. Dep’t of

21   Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen v.

22   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The applicable

23   standards of review are well established.         See 8 U.S.C.

24   § 1252(b)(4)(B)     (“administrative   findings   of   fact   are
                                     2
 1   conclusive       unless     any   reasonable         adjudicator        would    be

 2   compelled to conclude to the contrary”); Hong Fei Gao v.

 3   Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing adverse

 4   credibility       determination           under       substantial        evidence

 5   standard).

 6       The     IJ     may,      “[c]onsidering          the     totality    of     the

 7   circumstances” base a credibility determination on an asylum

 8   applicant’s       “demeanor,      candor,       or      responsiveness,”        the

 9   plausibility      of   his    account,     and     inconsistencies        in    his

10   statements or between his statements and other evidence,

11   “without regard to whether an inconsistency, inaccuracy, or

12   falsehood    goes      to   the   heart    of     the      applicant’s    claim.”

13   8 U.S.C. § 1158(b)(1)(B)(iii).              “We defer . . . to an IJ’s

14   adverse credibility determination unless, from the totality

15   of the circumstances, it is plain that no reasonable fact-

16   finder could make such an adverse credibility ruling.”                          Xiu

17   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

18   Hong Fei Gao, 891 F.3d at 76.             Substantial evidence supports

19   the agency’s conclusion that Ranabhat was not credible as to

20   his claim that Maoists attacked him because of his affiliation

21   with the Nepali Congress Party (”NCP”).


                                           3
 1          As an initial matter, we defer to the IJ’s conclusion

 2   that     Ranabhat’s     testimony   was    hesitant,   evasive,   and

 3   nonresponsive “in recognition of the fact that the IJ’s

 4   ability to observe the witness’s demeanor places her in the

 5   best position to evaluate whether apparent problems in the

 6   witness’s testimony suggest a lack of credibility or, rather,

 7   can be attributed to an innocent cause such as difficulty

 8   understanding the question.”            Jin Chen v. U.S. Dep’t of

 9   Justice, 426 F.3d 104, 113 (2d Cir. 2005).             Moreover, the

10   record supports the finding: the IJ noted a long pause when

11   Ranabhat was questioned about when he became an active member

12   of the NCP in relation to his attack, and Ranabhat gave

13   evasive answers or expressed his confusion or surprise in

14   response to some questions.

15          The agency also reasonably relied on inconsistencies.

16   See    8 U.S.C.   § 1158(b)(1)(B)(iii).       Ranabhat’s    testimony

17   about when he became active in the NCP conflicted with

18   supporting documents.        Further, Ranabhat was inconsistent

19   about the alleged attack, treatment, and time in hiding in

20   Nepal.     Ranabhat testified that he did not know any of the

21   seven    people   who   attacked    him.    However,   he   submitted


                                         4
 1   identical letters from two friends who allegedly rescued him

 2   after the attack, which stated that he was attacked “by around

 3   8-10 cadres of Maoist,” and the attack was led by a local

 4   Maoist leader.       Ranabhat’s affidavit reflected that he “was

 5   . . . hospitalized for 12 days in the hospital,” and that he

 6   was “discharged from the hospital,” but a letter confirming

 7   medical treatment does not mention a 12-day hospitalization,

 8   and Ranabhat testified that he stayed at someone’s home near

 9   the     hospital    and    went    back   and    forth    for   treatment.

10   Regarding the four years he spent in hiding in Kathmandu, he

11   variously stated that he only went outside once or twice in

12   four years, that he sometimes met up with friends, and that

13   he attended a couple of NCP events.

14         The agency also relied on Ranabhat’s failure to testify

15   about a threatening letter from Maoists referenced in a

16   corroborating statement from the NCP.              Even assuming the IJ

17   erred    in   finding      an    inconsistency    based    on   Ranabhat’s

18   omission of this fact, see Hong Fei Gao, 891 F.3d at 78

19   (“omissions        are    less     probative     of   credibility      than

20   inconsistencies created by direct contradictions in evidence

21   and     testimony”       (quotation   marks      omitted)),     the   other


                                           5
 1   inconsistencies render remand futile, see Lianping Li v.

 2   Lynch, 839 F.3d 144, 149 (2d Cir. 2016) (holding that remand

 3   is futile despite error where “(1) substantial evidence . .

 4   . , considered in the aggregate, supports the IJ’s finding

 5   that petitioner lacked credibility, and (2) disregarding

 6   those aspects of the IJ’s reasoning that are tainted by error,

 7   we can state with confidence that the IJ would adhere to his

 8   decision     were   the   petition       remanded”   (quotation    marks

 9   omitted)).

10       In sum, the multiple inconsistencies provide substantial

11   evidence for the adverse credibility determination.                 See

12   8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534 F.3d at

13   167; Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020)

14   (“[E]ven a single inconsistency might preclude an alien from

15   showing that an IJ was compelled to find him credible.

16   Multiple     inconsistencies    would       so   preclude   even   more

17   forcefully.”).      The adverse credibility determination is

18   dispositive of asylum, withholding of removal, and CAT relief

19   because all three claims are based on the same factual

20   predicate.     See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

21   Cir. 2006).


                                          6
1       For the foregoing reasons, the petition for review is

2   DENIED.   Petitioner’s motion to supplement the record is

3   DENIED because we “shall decide the petition only on the

4   administrative record on which the order of removal is based.”

5   8 U.S.C. § 1252(b)(4)(A).    All other pending motions and

6   applications are DENIED and stays VACATED.

7                               FOR THE COURT:
8                               Catherine O’Hagan Wolfe,
9                               Clerk of Court




                                  7